Citation Nr: 1454678	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-41 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty for approximately 4 1/2 years, including a period from January 1971 to June 1974.  He is a Vietnam Veteran who received the Bronze Star medal and the Air Medal for heroism.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013 the Board remanded this case for additional development.  The RO has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, left ear hearing loss had its onset during his combat service. 

2.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

3.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his combat service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify has been satisfied through notice letters dated in May 2008 and September 2008, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records (STRs) and post-service treatment records, to include a private nexus opinion are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was afforded VA audiological examinations in July 2008 and July 2013.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In a May 2013 remand, the Board concluded that the July 2008 VA examination opinion was inadequate and instructed the AOJ that a new VA audiological examination and opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  In July 2013, the Veteran underwent another VA audiological examination.  The Board finds that the July 2013 VA opinion is adequate for deciding the issues on appeal, as it is predicated on consideration of all of the pertinent evidence of record, to include statements regarding the alleged in-service stressors, and documents that the examiner conducted a full examination of the Veteran, thoroughly reviewed the claims file, and fully understood the questions posed by the originating agency (AOJ).  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the claim on appeal has been met. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (1996).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA is required to accept a combat Veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the Veteran's service, and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

As an initial matter, the Board notes that the Veteran received the Bronze Star medal and the Air Medal for heroism, and that he thus engaged in combat during service and is entitled to the application of 38 U.S.C.A. § 1154(b).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Bilateral Hearing Loss  

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma during his tour-of-duty in Vietnam.  The Veteran reported an onset for hearing loss and tinnitus at Fort Riley Kansas while attached to the 335th aviation company after Vietnam.  See August 2008 VA Form 

21-4138.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was rotary-wing (or helicopter) attack pilot and he served in Vietnam.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded. 

Audiometric testing during service was essentially normal; it did not reflect the presence of chronic hearing loss for VA compensation purposes.  The Veteran's STRs reflect no pertinent findings of hearing loss or tinnitus, and there were no complaints of hearing difficulty during service.  

In July 2008 the Veteran was afforded a VA audiological examination.  The Veteran reported his MOS was an attack helicopter pilot and his current bilateral hearing loss and tinnitus were related to his exposure to acoustic trauma during active service.  Audiometric testing revealed findings within normal limits for VA compensation purposes, i.e., a hearing loss was not demonstrated.  The Board determined the etiology portion of the examination was inadequate and remanded the Veteran's claim for a new VA audiological examination.  See May 2013 Board Remand.

In July 2013, the Veteran was afforded a VA audiological examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
15
15
20
25
40

Thus, the requirement of a present disability in the left ear has been fulfilled, as defined by VA regulation.  The diagnoses included bilateral sensorineural hearing loss.  Speech audiometry revealed speech ability of 100 percent in the right ear and also of 100 percent in the left ear based on the Maryland CNC Test.  

While hearing loss in the left ear and tinnitus were not demonstrated in the service clinical records, the Board finds the Veteran's assertions that he had pertinent disability as a result of combat duties credible.  Resolving all doubt in the Veteran's favor, the Board finds that left ear hearing loss and tinnitus were manifested in service and that current manifestations can be traced to service.  The Veteran does not exhibit a right ear hearing loss for VA compensation purposes and compensation is not afforded for this claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is allowed.

Service connection for tinnitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


